﻿Mr. President, it is a pleasure
for me to join preceding speakers in congratulating you on
the high distinction bestowed upon you and your country
through your election to preside over this regular session of
the General Assembly, to which we have all come imbued
with our shared aspirations for the future of mankind. Once
again, we come to this forum to convey the warmest
greetings of solidarity, peace and hope of the people and
Government of the Republic of Equatorial Guinea and, in
particular, to express my country’s views on the issues to
be debated at this session.
We are three years away from a new millennium.
This waiting period is an opportunity to think deeply
about the challenges it has in store for us. We have
moved in a very short time from a bipolar world, marked
by the cold war and both strategic and ideological
confrontations, to the new dynamics of globalization and
the interdependence of States in their relations within the
international system.
Indeed, when we consider that the millennium is
about to end and that our Organization has now been in
existence for more than 50 years, we must admit that a
great deal has been achieved in terms of progress for
mankind, particularly in the spheres of economic,
scientific and technological development. Unfortunately,
however, there are still grey areas of uncertainty as
regards the future of mankind and the possibilities of
establishing peace and security throughout the world.
In third world countries such as ours, for example,
the lives of millions of people have been affected by a
halt to progress and development as a result of extreme
poverty, wars and armed conflicts and of the resurgence
of mercenary activities and organized crime. In brief, the
people are subjected to wanton violence, and as a result
social, political and economic systems are breaking down.
We believe that the burden placed on our peoples is
too great and that their problems require a lasting and
stable response from the United Nations, to include the
elimination of neo-interventionist practices; the prevention
of conflicts; the reduction of poverty; the elimination of
neo-protectionist barriers in world trade; and help in the
fight against terrorism, fundamentalism and anachronistic
nationalism. The preservation of the environment and the
fight against drug-trafficking and the consumption of
illicit drugs must also be prime objectives of our
collective action. These problems are not restricted to the
territory of a single State, and therefore their solution
demands the involvement and solidarity of all nations the
world over, in a context of consensus and more
coordinated international cooperation.
This, in turn, creates the need to ensure democratic
reform of institutions and organizations of a global scope.
The division of the world into categories must become a
thing of the past, although we agree that some among us
7


must shoulder special responsibilities vis-à-vis mankind
since they, in a sense, are the ones responsible for certain
threats that face us: the nuclear threat, the large-scale
production and sale of armaments, the deterioration of the
environment and the exercise of absolute power over the
economy, finance and advances in science, technology and
information. For if a third world exists today, it is only
because someone exploited it to create a first world. We do
not intend to wait for the emergence of a fourth world
whose means and resources we can exploit to become
developed. The point is to make sure that the resources
amassed by the first world, the countries of the North, are
today made available to the developing countries. For that
to happen, the international trading system must be fair,
poverty must be reduced, the social development and
scientific and technological advance of developing countries
must be fostered and the debt problem must be alleviated.
In short, the differences in the quality of life that separate
the citizens of the North from those of the South must be
drastically reduced, in a spirit of open solidarity that will
work for the progress and development of all countries.
All these aspects are the real issues to be discussed as
we strive to attain lasting world peace and sustainable
development in the coming millennium. The United Nations
must therefore become a much more global and democratic
world Organization so that it can take a dynamic approach
to the problems weighing on mankind. It must be
modernized, brought up to date and in tune with the new
times, able to express the common will of all nations.
Therefore, it must be restructured.
In this connection, Equatorial Guinea feels, as do
many others, that it is time to reform the decision-making
body of the United Nations, the Security Council. With
regard to reform, we do not know whether it is the number
of the Council’s members that has prevented the United
Nations from functioning with greater flexibility and
efficiency. Nor are we sure that an increase in the number
of permanent members will make for a more representative
United Nations. What we must attempt to gain is more
voices expressing the will of the peoples to see a more
prosperous, peaceful and lastingly stable world. If this
cannot be achieved by returning to the General Assembly
its legitimate rights, it would be reasonable to have more
members of the Security Council representing the regions
and to ensure that the rules governing the use of the veto
take into account the interest of the majority.
Equatorial Guinea is interested in ensuring that we
have a properly functioning mechanism for agreement that
reflects, above all, the spirit of equity and justice within the
United Nations. For Equatorial Guinea, which is a small
country in terms of both area and population, the
democratic functioning of the United Nations provides a
guarantee of security and stability in international
relations and, above all, ensures scrupulous respect for
every nation’s right of sovereignty.
It is no idle claim that countries like ours do not
receive appropriate treatment in relations between States.
This applies, for example, to the vague demands relating
to the universal principle of respect for fundamental
human rights, which include political, economic and
social rights.
In the specific case of Equatorial Guinea, it is
neither understandable nor acceptable that, despite our
great efforts to achieve a participatory democracy and
respect for human rights, international public opinion is
still being manipulated by some in order to project a false
image of our country to the outside world for reasons that
are inconsistent with this universal principle. We do not
believe that anyone has a monopoly on values and virtues
in this respect.
However, some years ago my country reached the
conclusion that respect for human rights comes from a
continuous process and not from an immediate response
to criteria and demands imposed by groups or individuals
with partisan political interests. It is in this context that
the Government of Equatorial Guinea, of its own free
will, is participating in and cooperating with all the
initiatives of the United Nations and certain friendly
countries to consolidate respect for human rights in the
country. To that end, working with the United Nations
Commission on Human Rights and the United Nations
Centre for Human Rights, we have already organized
various training, educational and information programmes
relating to human rights.
My country is also proud to be one of the few
countries in the world that, of its own free will, has
agreed with another country — in our case, the United
States of America — a technical and financial assistance
programme for measures aimed at the better exercise
within our society of all human rights. In the context of
this programme, far-reaching legal reforms have been set
out to regulate this exercise of rights, as well as to
achieve better administration and governance by the State.
All these measures will be free from political interference
based on ideological or partisan interests.
8


From this rostrum, therefore, I should like to confirm
to international public opinion that in Equatorial Guinea
human rights form an integral part of the priorities of the
Government and of all the political forces of the nation and
that we are critiquing and continuously assessing our
progress. We do not, therefore, need either the approval or
the guidance of any other society or institution in order to
evaluate this tangible reality. Nor do we need any
favourable or unfavourable propaganda from international
media that may be linked to interests and pressure groups
with hidden agendas.
We certainly agree that the same degree of pressure
that is brought to bear with regard to the political rights of
peoples must also be brought to bear in order to bring
about more concrete support for the right of peoples to
development and the progress of nations. It is our
unanimous desire that in the third millennium the millions
of men, women and children of the world will have the
right to health services, education, decent housing, drinking
water, electricity, food and clothing. But this objective
cannot be achieved through restrictive measures and
policies or through discriminatory economic blockades. We
also wish to note that even these policies are not applied
equitably throughout the international community.
Nevertheless, thanks to our strong conviction that we
must play the principal role in our own development, today
more than ever Equatorial Guinea is being targeted by
certain forces and is becoming a strategically and
economically significant zone in the subregion of central
Africa. At the economic level, our country has just attained
the status of oil-producing country, and attempts are being
made to destabilize it for purposes of hegemony and for
strategic reasons. Exactly five months ago, thanks to the
spirit of African solidarity demonstrated by our sister
republic of Angola, my country was saved from an
attempted invasion by mercenaries, which was organized
and financed by certain foreign political groups with murky
and undisclosed designs on our nation.
Instability in the subregion of central Africa is today
threatening the security of the region and the continent.
Plans, strategies and machinery for destabilization are being
fashioned from outside the region that are capable of
destroying the present incipient democratic regimes in the
region. Powerful communications media are actively
involved in systematically distorting, disinformation and the
misrepresentation of everything that is happening in the
region. The situation in Angola, the Republic of the Congo,
Rwanda and Burundi, as well as the recent conflicts in the
Democratic Republic of the Congo, have been presented
to international public opinion as Dantesque and apocalyptic.
We ask the United Nations to follow up on
everything that is taking place in this region, particularly
in the area of the Gulf of Guinea, from the Niger river
delta to the enclave of Cabinda, as well as in the Great
Lakes region.
In the specific case of the Republic of the Congo, a
sister country with which we share common interests, the
Government of Equatorial Guinea fully supports the
international mediation efforts of the President of the
Republic of Gabon, Mr. El Hadj Omar Bongo and of the
special representative of the United Nations and of the
Organization of African Unity (OAU).
We have the feeling that a new cold war is being
waged in Africa based on cultural and linguistic
influences. The fact that English, French, Portuguese and
Spanish languages are spoken should only serve to enrich
our values and capacities in terms of international
cooperation and should be not a factor for confrontation
and antagonism based on hegemony. This phenomenon
has a serious adverse effect on our ability to achieve unity
at the continental level in Africa for the peaceful
resolution of conflicts. We therefore appeal to the United
Nations and the OAU to initiate consensus-based actions
that will lead to the reduction of such differences.
In this context, my Government is making efforts to
maintain an internal and regional balance by developing
a policy based on dialogue, consensus and good-
neighbourliness, which are indispensable tools for
ensuring peace and security in the continent.
In this process of political and economic change
there have been setbacks and difficulties, but we have
kept determinedly to the upward path that will enable us
to leave behind a past that produced severe economic
regressiveness and a breakdown of democratic principles
and values. We want Equatorial Guinea to be included
fully within the dynamics of change and globalization.
We want to ensure that we are incorporated into the
regenerative trend of free market economy with a strong
social component and dialogue based on patriotism,
flexibility and tolerance among all the political forces and
throughout civil society in our country.
Indeed, we have just held, from 8 to 13 September
1997, a national economic conference designed essentially
to bring about a national dialogue to achieve a definition
9


of a consensus-based strategy involving all political forces,
civil society, non-governmental organizations and religious
associations, with the participation of international agencies
of the United Nations system, the World Bank, the
European Union and African regional and subregional
organizations, as well as friendly nations, aimed at
implementing structural reforms in the economy and
sustainable development of the country, through the rational
and transparent use of oil, forest and fishing resources.
In the political field, we will proceed with the free and
transparent reform of laws regulating the exercise of
democratic liberties to achieve better governance for our
nation. We have the firm political determination to attain
these objectives and to meet our commitments, and we
appeal for international solidarity.
I cannot conclude without expressing, on behalf of the
Government of Equatorial Guinea, our warmest
congratulations to the Secretary-General, Mr. Kofi Annan,
on his wise and sound suggestions for reforming the bodies
of the United Nations.
Equatorial Guinea will continue to support those
efforts, aimed at achieving more dynamic and flexible
mechanisms and structures for peacekeeping and the
promotion of balanced and sustainable social and economic
development in the world.



